Citation Nr: 0635718	
Decision Date: 11/16/06    Archive Date: 11/28/06

DOCKET NO.  91-50 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a disability rating in excess of 30 percent 
for generalized anxiety disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel

INTRODUCTION

The veteran served on active duty from June 1977 to September 
1978.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 1990 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which continued a 30 percent disability 
rating for the veteran's service-connected generalized 
anxiety disorder.  

The veteran testified in July 1998 before a Veterans Law 
Judge who retired from the Board.  A transcript of that 
hearing is of record.  In a July 2004 letter, the Board gave 
the veteran the option to attend a hearing before a current 
Veterans Law Judge.  In the same month, the veteran responded 
that he waived his right to another hearing and wished the 
Board to proceed with his claim. 

The case was last before the Board in August 2004, at which 
time it was remanded to the RO for additional development.  
It is again before the Board for further appellate 
consideration.  


FINDING OF FACT

The veteran's generalized anxiety disorder is not manifested 
by flattened affect, circumstantial, circumlocutory, or 
stereotyped speech, panic attacks more than once a week, 
difficulty in understanding complex commands, memory 
impairment, impaired judgment, impaired abstract thinking, 
disturbances of motivation and mood, or difficulty in 
establishing and maintaining effective work and social 
relationships.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
generalized anxiety disorder have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.102, 3.159, 4.1-14, 4.130, Diagnostic Code 9400 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Such notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
Collectively, July 2003 and August 2004 letters satisfied the 
four elements delineated in Pelegrini, supra.  

During the pendancy of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess v. Nicholson, 19 Vet. App. 
473 (2006), which held that the VA's notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service-connection claim, including the 
degree of disability and the effective date of an award.  In 
the present appeal, the veteran was not provided with notice 
of the type of evidence necessary to establish an effective 
date, if a higher disability rating is granted on appeal.  
However, in light of the Board's determination that the 
criteria for a higher disability rating for the veteran's 
service-connected disability have not been met, no effective 
date or higher rating will be assigned, so there can be no 
possibility of any prejudice to the claimant under the 
holding in Dingess, supra. 

Neither the veteran nor his representative has alleged any 
prejudice with respect to the timing of any notification, nor 
has any been shown.  The Board finds that the purpose behind 
these notice requirements has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  No 
further VA notice is therefore required with respect to his 
increased rating claim.  

Service medical records, VA medical records and examination 
reports, non-VA medical records, Social Security 
Administration records, and lay statements have been 
associated with the record.  VA has obtained, or made 
reasonable efforts to obtain, all evidence which might be 
relevant to the appellant's increased rating claim and VA has 
satisfied, to the extent possible, the duty to assist.  The 
Board is not aware of the existence of additional relevant 
evidence in connection with the appellant's claim.  

For the above reasons, it is not prejudicial to the appellant 
for the Board to proceed to finally decide the increased 
rating claim discussed in this decision.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Sutton v. Brown, 9 Vet. 
App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993); 
see also 38 C.F.R. § 20.1102 (2006) (harmless error).

Analysis

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects the ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the veteran's symptomatology with the criteria set forth in 
the VA Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2006).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2006).  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2006).  Where service connection 
has already been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

On the occasion of his hearing on appeal, the veteran 
testified that his service-connected anxiety disorder is more 
severe than his assigned 30 percent disability rating 
suggests and that he is eligible for a higher disability 
rating.  He stated that he was taking four different 
medications on a regular basis and receiving outpatient 
treatment.  It was further pointed out that he was 
hospitalized in 1991.  

The veteran's service-connected anxiety disorder is rated 
under 38 C.F.R. § 4.130, Diagnostic Code 9400, generalized 
anxiety disorder.  A 30 percent schedular evaluation 
contemplates occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, recent 
events). 

To receive a 50 percent rating under Diagnostic Code 9400, 
the veteran must show: occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect, circumstantial, 
circumlocutory, or stereotyped speech, panic attacks more 
than once a week, difficulty in understanding complex 
commands, impairment of short- and long-term memory (such as 
retention of only highly learned material, forgetting to 
complete tasks), impaired judgment or abstract thought, 
disturbances of motivation and mood, and difficulty in 
establishing and maintaining effective work and social 
relationships.  

A June 2000 VA mental disorders examination report reflects 
the veteran's statements that he could not get along with 
people, that he could not sleep well and had frequent 
nightmares about his in-service injury and the pain 
associated with that injury.  During the interview, the 
veteran was polite and cooperative, neatly and appropriately 
dressed and alert, oriented, relevant and coherent.  The 
examiner reported that the veteran's affect was appropriate 
and his mood appeared to be within normal limits.  The 
examiner indicated that the veteran did manifest certain 
signs of chronic anxiety with respect to nervous habits and 
mannerisms, but did not appear to be unduly anxious during 
the interview.  His presentation of his problems and symptoms 
appeared to be genuine and was delivered with appropriate 
affect.  The examiner gave a diagnosis of generalized anxiety 
disorder and assigned an estimated Global Assessment of 
Functioning (GAF) score for the prior year of 55.  

A May 2002 VA mental disorders examiner indicated that the 
veteran had notably poor hygiene and reported to the 
examination in soiled and unkempt appearance.  The veteran 
told the examiner that his then-current problems with anxiety 
were social isolation and having no friends.  He reported not 
having any energy or interest in anything.  The examiner 
noted that the veteran was polite and cooperative, was not in 
any acute distress and that his mood appeared to be within 
normal limits.  The veteran was alert, oriented, relevant, 
and coherent with no evidence of psychotic signs.  The 
examiner confirmed the diagnosis of generalized anxiety 
disorder and assigned an estimated GAF score of 65 for the 
previous year.  

A March 2006 VA mental disorders examination report reflects 
the examiner's assessment that the veteran demonstrated no 
impairment in thought processing or communication, that he 
denied delusions and hallucinations, that his eye contact was 
solid and that he was neatly dressed and was able to attend 
to his own activities of daily living.  He was oriented to 
time, person and place and no impairment was noted in his 
memory.  He reported some problems with anger but there was 
no reported isolation, sleep difficulties, feeling of being 
on edge, or concentration difficulties.  The examiner 
observed that there may have been an exaggeration of some 
symptoms.  He assigned the veteran a GAF score of 65.

In assessing the evidence of record, it is important to note 
that the GAF score is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  Richard v. Brown, 9 
Vet. App. 266, 267 (citing DSM-IV, p. 32).  GAF scores 
ranging from 61 to 70 reflect some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy or theft within the household), but generally 
functioning pretty well and has some meaningful interpersonal 
relationships.  Scores ranging from 51 to 60 are assigned 
where there are moderate symptoms (e.g., flat effect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  
Scores from 41 to 50 reflect serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational or school 
functioning (e.g., no friends, unable to keep a job).  Scores 
ranging from 31 to 40 represent major impairment in several 
areas such as work, family relations, judgment, thinking, or 
mood (e.g., neglects family and is unable to work).  Scores 
ranging from 11 to 20 represent some danger of hurting self 
or others (e.g., suicide attempts without clear expectation 
of death; frequently violent; manic excitement) or 
occasionally fails to maintain minimal personal hygiene 
(e.g., smears feces) or gross impairment in communication 
(e.g., largely incoherent or mute). 

The veteran was assessed as having a GAF scores of 45 to 50 
in April 2000, 55 at his June 2000 VA examination, 45 in 
February 2002, 65 at his May 2002 VA examination, 40 in 
August 2002, 49 in January 2004 and 65 in his March 2006 VA 
examination.  The Board finds that the veteran's overall 
assessment is consistent with a finding of occupational and 
social impairment with an occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks, although generally functioning 
satisfactorily, with routine behavior, self-care, and normal 
conversational abilities.  Therefore, the veteran's current 
symptomatology more nearly approximates the criteria for a 30 
percent rating, and the standards for a 50 percent rating 
have not been met.

There is no evidence of record that the veteran's service-
connected anxiety disorder causes marked interference with 
employment, or necessitates frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular standards.  Therefore, it is not 
required to remand this matter for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) (2006).  Thus, the 
preponderance of the evidence is against the assignment of a 
disability rating in excess of 30 percent for the veteran's 
generalized anxiety disorder.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).

ORDER

A disability rating in excess of 30 percent for generalized 
anxiety disorder is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


